Citation Nr: 1402044	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease, L5-S1, status post laminectomy (low back disability), currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran had active service from May 1969 to August 1990.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified at a Decision Review Officer (DRO) hearing in December 2010.  The Veteran requested a Board hearing, however, he withdrew that request in December 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his low back disability because of his pain and corresponding functional impairment, including during flare-ups.  The Veteran also reports having bilateral lower extremity radiculopathy, especially in his left lower extremity, and the most recent VA examination report reflects that diagnostic studies show that he has neurologic impairment in his left lower extremity that appears to warrant at least a separate 10 percent rating under Diagnostic Code 8520.

At the December 2010 DRO hearing, the Veteran stated that he was treated for his back disability by Dr. Yusuf and that these records have not been obtained.  He also stated that he receives treatment at Walter Reed or Andrews Air Force Base.  There is no indication that the VA has attempted to obtain the records identified by the Veteran.  Under the circumstances, these records should be obtained.  

In light of the state of the record, the Board finds that the claim must be remanded to associate outstanding records and to afford him a VA examination to assess the current severity of his back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his low back disability, to include Dr. Yusuf.  After securing the necessary release, request any relevant records identified that are not duplicates of those already contained in the claims file.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records. 

3.  Obtain the Veteran's records related to a low back disability from Andrews Air Force Base and Walter Reed Army Medical Center.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the low back claim, to specifically include considering whether a separate rating is warranted for neurologic impairment.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided an SSOC that expressly identifies all evidence considered.  After an opportunity to respond has been provided the Veteran and his representative, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

